MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    Mar 30 2017, 8:11 am
court except for the purpose of establishing                      CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Amanda O. Blackketter                                   Curtis T. Hill, Jr.
Blackketter Law, LLC                                    Attorney General of Indiana
Shelbyville, Indiana
                                                        Chandra K. Hein
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Yvonne Howery,                                          March 30, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        70A01-1609-CR-2127
        v.                                              Appeal from the Rush Superior
                                                        Court
State of Indiana,                                       The Honorable Brian D. Hill,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        70D01-1506-F5-336



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 1 of 10
                                       Statement of the Case
[1]   Yvonne Howery appeals her convictions for possession of cocaine, as a Level 5

      felony; maintaining a common nuisance, a Level 6 felony; neglect of a

      dependent, as a Level 6 felony; and dealing in marijuana, as a Class A

      misdemeanor, following a jury trial. Howery presents three issues for our

      review, which we consolidate and restate as the following issues:


              1.      Whether the trial court abused its discretion when it
                      denied her motion to continue the trial.

              2.      Whether the trial court abused its discretion when it
                      admitted certain evidence over her objections.


      We affirm.


                                 Facts and Procedural History
[2]   In June 2015, after receiving complaints about a large number of people coming

      and going and spending short periods of time at Howery’s residence, officers

      with the Rushville Police Department began an investigation. At that time,

      Howery shared the residence with her husband, Darrell Howery (“Darrell”),

      and their children. As part of the investigation, officers surveilled the residence

      and observed activity consistent with the complaints, including “multiple

      vehicles where there would be multiple occupants in the vehicle. The vehicle

      would pull up. One person [would] get out, go in the residence for a short

      period of time. That person would walk back out[,] and the vehicle would pull

      away.” Tr. at 63-64. As a result, officers expanded their investigation.


      Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 2 of 10
[3]   At that point, a confidential informant (“CI”) contacted the police and told

      them that Howery, also known as “Big Mama[,] . . . was using juveniles to sell

      marijuana,” and the CI told them that Howery and her husband “were also

      selling a large amount of drugs to juveniles” and adults. Id. at 66-67. Then, on

      June 20, Rushville Police Officer Alan Wombold was driving an unmarked

      police vehicle past the Rush County Fair when he saw two men and a woman

      behind a trailer conduct a “hand-to-hand exchange.” Id. at 67. Officer

      Wombold then followed the two men, Loren Collins and Brandon Moon, who

      walked to Howery’s residence and went inside. Approximately ten minutes

      later, Collins and Moon left Howery’s residence, and Officer Wombold

      followed them in his car as they walked back to the fairgrounds. Once back at

      the Fair, Officer Wombold exited his vehicle and watched as Collins and Moon

      approached two men, one at a time, behind the trailers. After the second man

      walked away from Collins and Moon, Officer Wombold approached him,

      identified himself as an officer, and asked the man what Collins and Moon

      were doing. The man responded that one of the men had attempted to sell him

      marijuana.


[4]   Officer Wombold then approached Collins and Moon, stopped them, and

      conducted a pat-down search of their persons. Officer Wombold found a

      baggie containing marijuana in Collins’ pants pocket. Officer Wombold and

      another officer who had arrived at the scene arrested Collins and Moon and

      transported them to the police station. During an interview, Collins denied

      having bought marijuana from Howery, but, after Officer Wombold explained


      Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 3 of 10
      that Howery’s residence had been under surveillance and that he had seen

      Collins go to the residence, Collins responded, “Then, you must know then.”

      Id. at 70. Collins told Officer Wombold that, while he had not bought

      marijuana from Howery, “he knew she sold to a lot of . . . younger kids.” Id. at

      71.


[5]   On June 24, unrelated to the Howery investigation, Officer Wombold

      conducted a controlled drug buy for cocaine targeting Robert Koohns. The CI

      went to Koohns’ residence and gave him the buy money, and then, while the CI

      waited, Koohns rode his bicycle to Howery’s residence. After a short time,

      Koohns left Howery’s residence, rode his bicycle back to his own residence, and

      gave cocaine to the CI.


[6]   That night, Rushville Police Officers obtained and executed a search warrant

      for Howery’s residence. Both Howery and Darrell were home, as well as their

      children. Howery agreed to talk to Officer Wombold, and she told him that

      there was a bag of marijuana in a dresser in her bedroom, but she denied using

      “any hard drugs.” Id. at 77. In the course of the ensuing search, officers found:

      marijuana and cocaine in Howery’s bedroom; a glass pipe with

      methamphetamine residue in it; a digital scale in Howery’s purse; multiple

      unsecured firearms and ammunition; and a surveillance system. The officers

      observed deplorable living conditions in the residence, including dog feces on

      the floor. Accordingly, Officer Wombold advised Howery that she and Darrell

      were being arrested and that he was contacting the Department of Child

      Services. In response, Howery asked to speak with Officer Wombold privately.

      Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 4 of 10
[7]   Howery denied selling marijuana to young children. Howery stated that “85%”

      of her drug sales were to adults, and she did not know the ages of the children

      she sold drugs to. Id. at 78. Howery insisted that she and Darrell sold only

      marijuana. Officer Wombold asked Howery whether “she was using juveniles

      to sell narcotics for her,” and she responded that, “when the juveniles leave the

      residence, she doesn’t know what they do with the drugs.” Id. at 79. Howery

      admitted that she “had been selling narcotics for, roughly, about two

      months[.]” Id. The day after her arrest, a drug test revealed that Howery had

      ingested cocaine.


[8]   The State charged Howery with possession of cocaine, as a Level 5 felony;

      maintaining a common nuisance, a Level 6 felony; neglect of a dependent, as a

      Level 6 felony; dealing in marijuana, as a Class A misdemeanor; and possession

      of marijuana, as a Class B misdemeanor. A jury found Howery guilty as

      charged. The trial court entered judgment of conviction on all but the Class B

      misdemeanor charge and sentenced Howery to an aggregate term of four years,

      with one year suspended to probation. This appeal ensued.


                                    Discussion and Decision
                                    Issue One: Motion to Continue

[9]   Howery first contends that the trial court abused its discretion when it denied

      her motion to continue her trial. In particular, Howery maintains that the State

      denied her access to the surveillance equipment confiscated from her residence

      to review the recordings until four days before trial. Howery asserts that that


      Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 5 of 10
       was not enough time to review the many hours of recordings in order to prepare

       her defense.


[10]   Courts are generally reluctant to grant continuances in criminal cases merely to

       allow for additional preparation. Gibson v. State, 43 N.E.3d 231, 235-36 (Ind.

       2015). “But a defendant is statutorily entitled to a continuance where there is

       an ‘absence of material evidence, absence of a material witness, or illness of the

       defendant, and the specially enumerated statutory criteria are satisfied.’” Id. at

       236 (quoting Elmore v. State, 657 N.E.2d 1216, 1218 (Ind. 1995) (citing Ind.

       Code § 35-36-7-1). If none of those conditions are present, however, a trial

       court has wide discretion to deny a motion to continue. Id. We will only find

       an abuse of that discretion where a defendant was prejudiced as a result of not

       getting a continuance. Id. “To demonstrate such prejudice, a party must make

       a ‘specific showing as to how the additional time requested would have aided

       counsel.’” Id. (quoting Carter v. State, 686 N.E.2d 1254, 1261 (Ind. 1997)).


[11]   Howery contends that she was entitled to a continuance of her trial due to

       “newly discovered evidence,” namely, the “DVR recording device which

       contained video taken by a security camera at the front entrance to [her]

       home.” Appellant’s Br. at 8-9. Howery maintains that her counsel “was made

       aware of the possible existence of the DVR recording device on August 9th”

       and “the State offered to turn it over to defense counsel for viewing on August

       12th,” four days before her scheduled trial. Id. at 9. Howery asserts that “the

       location of that DVR . . . was unknown [prior to that date] because it was not in



       Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 6 of 10
       Howery’s residence and it was not listed on the inventory Return from

       execution of the search warrant.” Id.


[12]   The State points out, and Howery does not deny, that she knew the night of her

       arrest that officers took the surveillance equipment, but she had told the officers

       that the equipment was inoperable. It was only after Howery, through her

       newly-hired counsel, informed the prosecutor that the DVR was functional and

       contained recordings that the State learned about the possible evidence, and it

       immediately made the recordings available to Howery. In any event, the State

       did not include the recordings in its exhibits list and did not intend to use them

       at trial.


[13]   In her motion to continue the trial, Howery alleged that,

               upon reviewing the contents of the DVR recording device,
               evidence may reveal that the search warrant issued by this court
               was based upon inaccurate information and that as such, the
               defense may properly file a motion asking that the search
               warrant—and the fruits of that warrant—be suppressed and
               excluded from the evidentiary presentation to a jury. Defense
               already has a good faith belief based upon independent evidence
               that may be corroborated by the video that the police have not been
               accurate in their police reports.

                                                     ***

               For example, if certain people appear on the video that would be
               characterized by the police or prosecutor as purchaser[s] of drugs,
               or might be inaccurately believed by a jury to be purchasers of
               drugs, the defense simply will have no time to conduct an
               investigation as to who these people are and to question these

       Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 7 of 10
               people as to what they were doing at the house, which could be
               completely harmless.


       Appellant’s App. at 96-97 (emphases added).


[14]   On appeal, Howery contends that she “was prejudiced here because the video

       recording discovered just days before trial was so substantial that it could not be

       viewed in that timeframe, let alone assessed and investigated.” Appellant’s Br.

       at 10. But, having had unfettered access to the recordings in preparation for this

       appeal, Howery does not state what, if any, exculpatory evidence those

       recordings contain and how that evidence would have been used in her defense

       at trial had she had adequate time to review the recordings. In other words,

       Howery has not made a “specific showing as to how the additional time

       requested would have aided counsel.” See Carter, 686 N.E.2d at 1261. We

       cannot say that the trial court abused its discretion when it denied Howery’s

       motion to continue her trial.


                                   Issue Two: Admission of Evidence

[15]   Howery next contends that the trial court abused its discretion when it allowed

       the State to present alleged hearsay evidence and evidence of Howery’s prior

       bad acts. In particular, the trial court admitted over Howery’s objections the

       following evidence: Officer Wombold’s testimony that a CI had told him that

       Howery was “known as ‘Big Mama’ [and] was using juveniles to sell marijuana

       outside of her home”; Officer Wombold’s testimony that Collins told him that

       “he knew Yvonne Howery sold a lot of marijuana to younger kids”; and


       Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 8 of 10
       Koohns’ testimony that Darrell had sold him cocaine from Howery’s residence

       the night of Howery’s arrest. Appellant’s Br. at 11, 14.


[16]   Generally, a trial court’s ruling on the admission of evidence is accorded “a

       great deal of deference” on appeal. Hall v. State, 36 N.E.3d 459, 466 (Ind. 2015)

       (quoting Tynes v. State, 650 N.E.2d 685, 687 (Ind. 1995)).


               “Because the trial court is best able to weigh the evidence and
               assess witness credibility, we review its rulings on admissibility for
               abuse of discretion’ and only reverse ‘if a ruling is clearly against
               the logic and effect of the facts and circumstances and the error
               affects a party’s substantial rights.”

       Id. (quoting Carpenter v. State, 18 N.E.3d 998, 1001 (Ind. 2014)).


[17]   We need not decide whether the trial court abused its discretion when it

       permitted the challenged evidence because any error was harmless. As our

       supreme court has held,


               not every trial error requires reversal. Errors in the admission or
               exclusion of evidence are to be disregarded as harmless error
               unless they affect the substantial rights of the party. Fleener v. State,
               656 N.E.2d 1140, 1141 (Ind. 1995); Ind. Trial Rule 61. To
               determine whether an error in the introduction of evidence
               affected the appellant’s substantial rights, this Court must assess
               the probable impact of that evidence upon the jury.

       The evidence that Howery possessed cocaine, dealt marijuana, maintained a

       common nuisance at her residence, and neglected her children was

       overwhelming. Officers found cocaine in plain view in Howery’s bedroom; it

       was on top of the dresser where Howery had told officers they could find

       marijuana. Further, Howery tested positive for cocaine the day after her arrest.

       Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017   Page 9 of 10
       Howery admitted to Officer Wombold that she had sold marijuana and that she

       had been doing so, out of her home, for approximately two months prior to her

       arrest. Howery had a digital scale in her purse. And, finally, the State

       presented ample photographic evidence and testimony regarding the deplorable

       conditions of Howery’s home, including dog feces on the floor and unsecured

       firearms. In light of the substantial independent evidence of Howery’s guilt, we

       conclude that any error in the admission of the alleged hearsay testimony,

       evidence of Howery’s prior bad acts, and Koohn’s testimony regarding Darrell’s

       cocaine dealing was harmless.


[18]   Affirmed.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision | 70A01-1609-CR-2127 | March 30, 2017 Page 10 of 10